DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2020 has been entered.

 Response to Amendment
This office action is responsive to the amendment filed on 07/17/2020. As directed by the amendment: claim 1 has been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-16 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 6-7 of the remarks filed 07/17/2020 that Christian (US 2012/0165821) fails to disclose processing circuity configured to iteratively reduce the RF power applied by the signal generator based upon a preset power delta and concurrently iteratively vary a rate of irrigation of the irrigation fluid provided by the pump at a preset iteration rate until the measured temperature is reduced to the preset target temperature. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
 Claims 1-8 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is/are Christian (US 2012/0165821).
Regarding claim 1, Christian fails to disclose/teach among all the limitation or render obvious an apparatus for simultaneous control of power and irrigation during ablation wherein the apparatus comprises a processing circuity configured to iteratively reduce the RF power applied by the signal generator based upon a preset power delta and concurrently iteratively vary a rate of irrigation of the irrigation fluid provided by the pump at a preset iteration rate until the measured temperature is reduced to the preset target temperature, in combination with the total structure and function as claimed. Christian only discloses an apparatus (15, fig. 2) with a processing circuitry (circuitry of 45) configured to reduce the RF power from the first power level during the first time period T1 (30W-4W, par. 0019 and fig. 18) to the second power level during the second time period T2 (10W-15W, par. 0019 and fig. 18) and concurrently vary a rate of irrigation of the irrigation fluid from the first flow rate to the second flow rate (par. 0083 and fig. 18). Therefore Christian only discloses different time periods with different powers and associated flow rates. No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 9-16 directed to an invention non-elected without traverse.  Accordingly, claim(s) 9-16 been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783